Citation Nr: 1626026	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a right eye condition. 


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and R.R. 
ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In January 2016, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) regarding these claims. A transcript of that hearing is of record.

Further, the Veteran has been represented by multiple Veterans Service Organizations (VSOs) throughout the pendency of this appeal. A veteran is entitled to representation at all stages of an appeal. 38 C.F.R. § 20.600 (2015). However, only one VSO, representative, agent, or attorney may be recognized at a time in the prosecution of a VA claim. 38 C.F.R. § 14.631(e)(1) (2015). A power of attorney may be revoked at any time, and unless a veteran specifically indicates otherwise, the receipt of a new power of attorney executed by both the claimant and the individual providing representation will constitute a revocation of an existing power of attorney. 38 C.F.R. § 14.631(f)(1) (2015). Here, the Veteran's most recent VA Form 21-22, signed in September 2011 and received by VA in August 2012, appoints Blinded Veterans Association as his current representative. As such, all previous powers of attorney have been revoked. 

A service connection claim for a diagnosed psychiatric disability encompasses all psychiatric disabilities shown by the record, however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, if there is a final agency decision denying a claim based upon a particular diagnosis, and subsequently a new and different diagnosis is submitted for VA's consideration, then the second diagnosis must be considered factually distinct from the first and considered to relate to a separate claim. Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). Here, the Veteran's claim for entitlement to PTSD was denied in a February 1998 rating decision, and subsequent August 2005, March 2008, and December 2009 rating decisions declined to reopen the claim on the basis that no new and material evidence had been received. However, the Veteran has since submitted VA treatment records indicating that he has been diagnosed with a number of psychiatric disorders over the years, including, but not limited to, schizoaffective disorder, adjustment disorder, and depressive disorder. As such, the Board finds that the Veteran's PTSD claim is separate from a claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD. As the latter claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a right eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A September 1998 rating decision denied service connection for PTSD on the basis that there was no diagnosis of PTSD and the evidence was inadequate to establish that a stressful experience occurred.  The Veteran did not appeal that decision.  The RO confirmed the denial in August 2005, and again the Veteran did not appeal.  

2.  A March 2008 rating decision continued a previous denial of service connection for PTSD on the basis that no new and material evidence had been submitted. 

3. The Veteran did not file a Notice of Disagreement (NOD) to the March 2008 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

4. The evidence received since the time of the final March 2008 decision is new, but does not raise a reasonable possibility of substantiating the Veteran's PTSD claim. 

5. The evidence of record does not establish that the Veteran currently suffers from bilateral hearing loss for VA purposes.

6. The evidence of record does not establish that the Veteran currently suffers from tinnitus.


CONCLUSIONS OF LAW

1. The March 2008 rating decision denying service connection for PTSD is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302,  20.1103 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new, but not material. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for PTSD.

VA may reopen a claim for service connection which has been previously and finally disallowed when new and material evidence has been presented or secured since the last final disallowance of the claim. 38 U.S.C.A. § 5108 (2015); Evans v. Brown, 9 Vet. App. 273, 285 (1996).
New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156(a) (2015). Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014). Elkins v. West, 12 Vet. App. 209 (1999). Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record. Id.  

Here, a September 1998 rating decision denied service connection for PTSD on the basis that there was no diagnosis of PTSD and the evidence was inadequate to establish that a stressful experience occurred.  The Veteran did not appeal that decision.  The RO confirmed the denial in August 2005, and again the Veteran did not appeal.  

The Veteran filed a claim for entitlement to service connection for PTSD in December 2006. This claim was denied in a March 2008 rating decision on the basis that no new and material evidence had been submitted. The rating decision was not appealed, and the Veteran did not submit documentation constituting new and material evidence within the one-year appeal period. Accordingly, the March 2008 rating decision is final. 38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In August 2009, the Veteran filed a petition to reopen his claim for service connection. A December 2009 rating decision declined to reopen the claim on the basis that no new and material evidence had been submitted. 

However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted). As the March 2008 rating decision is the last final disallowance regarding this claim, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis. The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material. Justus, 3 Vet. App. at 512-13.

As such, the Board must first determine whether new evidence has been submitted since the final March 2008 rating decision. Evidence associated with the claims file since that time includes: VA treatment records dated June 1998 to September 2006 and September 2009 to September 2011; lay statements from the Veteran dated February 2011, October 2011, and June 2012; a statement from the Veteran's representative dated June 2012; and a February 2015 Formal Finding from the Joint Services Records Research Center (JSRRC). This evidence all qualifies as new, as it was not of record at the time of the March 2008 rating decision.

The Board thus turns to the question of whether this evidence is also material. When the Veteran first filed for service connection in February 1998, he submitted treatment records speaking to his alleged in-service stressors. These records indicated that the Veteran experienced combat while stationed in Vietnam, and additionally witnessed fellow servicemembers raping Vietnamese women.

The Veteran's February 2011 and June 2012 statements provide additional details regarding these alleged stressors. Specifically, the Veteran reported an incident when his unit was ambushed by Vietnamese soldiers while on patrol, and that several of his fellow servicemembers were killed in the attack. Further, the Veteran indicated that he once witnessed a group of U.S. soldiers raping a Vietnamese woman. When the Veteran attempted to intervene, one of the soldiers allegedly placed a gun between the woman's legs and shot her. 

The Board acknowledges that on its own, this evidence may be sufficient to reopen a claim, as it contributes to a more complete understanding of the Veteran's alleged in-service stressors. See Hodge, 155 F.3d at 1363. However, such a standard holds only that the Board may reopen a claim on this basis, not that the Board is required to do so. Instead, the Board must also consider whether the new evidence raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R. § 3.156(a) (2015). In this particular case, the Board finds that it does not.

The Veteran's claim turns on his presence in Vietnam, as this is the identified location of all the alleged in-service stressors. The claims file currently contains the Veteran's service personnel and treatment records. However, there is no indication in these records that the Veteran was ever stationed in Vietnam. The Veteran's Record of Assignments indicates that the Veteran was briefly stationed overseas in Europe, and his Foreign Service log notes a tour of duty in Germany. No additional foreign service is noted throughout the records. Further, the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) does not denote that the Veteran was awarded a service medal for participation in combat or service in Vietnam. Additionally, the claims file contains a February 2015 Formal Finding from the Joint Services Records Research Center (JSSRC), which concludes that there is no evidence that the Veteran served in the Republic of Vietnam.

In comparing the available evidence, the Board finds that the Veteran's testimony is  inherently incredible. For example, the Veteran, who has significant mental difficulties, testified that he was shot in Vietnam and transported to Germany in a body bag because he was dead (transcript p. 6).  In addition to the lack of supporting evidence regarding the Veteran's claimed presence in Vietnam, there are several other inconsistencies with his statements. In multiple lay statements, the Veteran has indicated that he served as a mine specialist during active duty. However, the Veteran's Record of Assignments notes only that the Veteran served as a cook's apprentice, light vehicle driver, and Vulcan gunner during service. Further, the Veteran has repeatedly asserted that he suffered a mental break in Vietnam, when he witnessed a Vietnamese boy kill several U.S. soldiers with a hand grenade. The Veteran contends that he then killed the boy with a machete, whereupon he was removed from Vietnam and transferred to a hospital in Germany for evaluation. However, the Veteran's service records contain no reports of any such incident, and are silent for any psychiatric breaks experienced during service or the treatment thereof. As such, the Board finds that the Veteran is unquestionably not a reliable historian regarding the details of his service.  The facial implausibility of his statements (such as having been transported to Germany in a body bag) form an exception to the general principle that testimony should be presumed to be credible for purposes of determining whether a claim has been reopened.  See Duran v. Brown, 7 Vet. App 216, 220 (1994) (holding that the credibility rule does not apply where the evidence submitted is inherently false or untrue).  

As such, the Board finds that although the evidence submitted is new, it does not raise a reasonable possibility of substantiating the Veteran's claim. Accordingly, the Board declines to reopen the claim, and the appeal remains denied. Shade, 24 Vet. App. at 117. 

VA's Duties to Notify and Assist

Although the Board has declined to reopen the Veteran's claim for entitlement to service connection for PTSD, it must still consider whether VA has met its duties to notify and assist as it relates to the Veteran's still-existing claims. 

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran. In letters dated September 2009 and November 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. These letters also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service and VA treatment records, and the Veteran has not indicated that additional records exist. Although the Veteran has not undergone VA audiological examination, such an examination is not required for the reasons set forth in the section below.  

Additionally, the Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in January 2016, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning his disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations.


Entitlement to Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran now seeks service connection for bilateral hearing loss and tinnitus. As the analyses for these claims are similar, the Board will address them in conjunction.  

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

In turning to the first element, the Board notes that the claims file currently contains VA treatment records from February 1998 to September 2006, December 2006 to September 2007, and September 2009 to September 2011. The Veteran has not reported that additional treatment records exist. Thus in reviewing the available treatment records, there is no indication that the Veteran has ever complained of, or been examined or treated for, bilateral hearing loss or tinnitus. 

The Board acknowledges that the Veteran has not undergone VA audiological examination. Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79  . 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted. Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. There must also be evidence establishing that an event, injury, or disease occurred during service. Id.

Here, the Board finds that there is not competent evidence of a current disability or of persistent or recurrent symptoms of a disability sufficient to warrant a VA audiological examination at this time. The available VA treatment records are silent for complaints or treatment of an audiological condition. Although the Veteran has submitted multiple lay statements to the Board in support of his claims, none assert the existence of bilateral hearing loss or tinnitus. Instead, the only reference to an audiological disability is that which is implicitly contained in the Veteran's request for service connection. Thus although a veteran is competent to report that which he perceives through his senses, the Veteran here has provided no testimony asserting hearing loss or a ringing in his ears. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (asserting that a layperson is capable of observing tinnitus). Further, when the Veteran was questioned about his tinnitus during the January 2016 hearing, he stated that the problem was more that he hallucinates and hears things, indicating that his audiological condition is more related to a psychiatric disorder than an actual physical disability. 

Additionally, there is not competent evidence of in-service noise exposure sufficient to justify a VA examination. During the January 2016 hearing, the Veteran reported that he was exposed to the noise from explosives during his role as a mine specialist in Vietnam. However, neither the Veteran's service in Vietnam nor his assignment as a mine specialist can be confirmed for the reasons discussed in the section above. As the Veteran has not asserted additional noise exposure during service, competent evidence of an in-service event does not exist.

As such, the Board finds that a VA audiological examination is not warranted in this case. Accordingly, in the lack of any evidence indicating that the Veteran currently suffers from bilateral hearing loss or tinnitus, the claims are now denied. 


ORDER

New and material evidence has not been received to reopen a previously denied claim for entitlement to service connection for PTSD, and the appeal remains denied. 

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Veteran further contends that service connection is warranted for a right eye condition. Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of this claim.

VA has a duty to assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015). During the Veteran's January 2016 hearing, he indicated that he had received both VA and private medical treatment for a right eye condition. To date, the claims file contains no treatment records relating to an eye condition. As such, efforts must be made to obtain the Veteran's VA and private treatment records relevant to this claim. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from September 2011 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. The RO should obtain appropriate authorization from the Veteran and then obtain all records relating to private medical treatment of a right eye condition. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


